PER CURIAM.
The appellant, Margaret Lee Davie, challenges the trial court’s judgments and sentences imposed upon her after a jury found her guilty of possession of cocaine contrary *175to section 893.13(6)(a), Florida Statutes (1993), and possession of drug paraphernalia contrary to section 893.147, Florida Statutes (1993).
We find no reversible error in regard to the appellant’s challenge concerning her convictions and, therefore, affirm the judgments and sentences. However, we agree with appellant’s contention that the trial court erred in assessing certain costs.
The trial court ordered appellant to pay $100 to the Hillsborough County Court Improvement Fund. This was improper because there is no statutory basis which authorizes the court to assess this cost. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
We, accordingly, strike the $100 in costs but affirm the judgments and sentences in all other respects.
Affirmed as modified.
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur.